By the Court.
The exception taken to this complaint, under the general demurrer, was — That the assault being alleged to have been done in the county of Hartford, the prosecution ought to have been there, and not in the county of Windham, it being for a criminal offense: — But there is no statute of this state limiting the trial of criminal causes *402to the county where the facts are done; though, for the convenience of the party accused, and the witnesses, it is reasonable, and ought not to be dispensed with, in prosecutions in behalf of the state, unless special circumstances render it necessary.-— But this being a prosecution for a personal injury, by the party aggrieved, for the recovery of his damages, may be brought in the county where he dwells, as in the case of civil actions, notwithstanding there is a fine to be inflicted upon conviction. And so is the practice in England, as well as in this state.— Croke Eliz. 645.